        Case 1:19-cv-05809-KPF Document 31 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EUGENE DUNCAN,

                           Plaintiff,
                                                     19 Civ. 5809 (KPF)
                    -v.-
                                                  DEFAULT JUDGMENT
LIGHT TOUCH LASER, LLC,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      NOW THEREFORE, This action having been commenced on June 20,

2019 by the filing of the summons, civil cover sheet and complaint, and a copy

of the same having been served through the secretary of state on July 15, 2019

and the Defendant not having answered the complaint, and the time for

answering the complaint having expired, it is

      ORDERED, ADJUDGED, AND DECREED: That the Plaintiff have

judgment against the Defendant, to take all steps necessary to remediate its

Website into full compliance with the requirements set forth in the ADA and

WCAG 2.0 AA guidelines, and their implementing regulations, so that the

Website is readily accessible to and usable by visually impaired individuals.

      Further, that the Plaintiff be awarded five hundred dollars ($500) in

compensatory damages based on the Defendant’s violation of the New York City

Human Rights Law and the New York State Human Rights law; the Defendant

to comply with the terms of the Final Judgment within sixty (60) days of the

entry of judgment; and this Honorable Court retain jurisdiction relating to the
        Case 1:19-cv-05809-KPF Document 31 Filed 05/21/20 Page 2 of 2



Plaintiff’s attorneys’ fees and said motion shall be filed within ninety (90) days

of entry of this Final Judgment.

      SO ORDERED.

Dated: May 21, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         2
